Title: From Thomas Jefferson to Volney, 20 April 1802
From: Jefferson, Thomas
To: Volney, Constantin


            Dear Sir	
              Washington Apr. 20. 1802.
            Your friendly letters of 5. & 6. Messidor came both to hand in due time, and soon after them I recieved the model of the pyramid, in good order, which you were so kind as to send me, and for which I pray you to accept my grateful thanks. it has corrected the idea I had preconcieved of the form of those masses, which I had not supposed to appear so flat. whenever any good work comes out giving a general view of Egypt, it’s inhabitants and antiquities, not too long for one in my situation to have leisure to read, I will thank you to indicate it to me. probably you will know beforehand whether such an one is to be expected.—I am glad you were able to engage so fine a writer of English to translate your work. a better hand you could not have found. when you shall be done with the manuscript you recieved from mr Mc.lure it is desired that it may be burnt. your invocation was printed here and excited a desire for the publication. an account of the United states, whether physical or civil, cannot but be looked for with anxiety.    I shall say nothing of your country, because I do not understand either it’s past or present state, nor foresee it’s future destiny. those on the spot possess alone the facts on which a sound judgment can be formed. believing that forms of government have been attempted to which the national character is not adapted, I expect something will finally be settled as free as their habits of thinking & acting will admit. my only prayer is that it may cost no more human suffering. you congratulate me on my accession to the helm of this government. personally it is no cause of congratulation. but I see in it a proof of the too favorable opinion you form of me. in fact my countrymen are so much in the habits of order, and feel it so much their interest, that they will never be wanting in the support of the existing government, tho’ they may disapprove & mean to change it at the first return of their right of election. you saw this disposition more severely tried than it ever was, or probably ever will be again. principles & pursuits were then brought forward, the most adverse to those of the nation in it’s sound state of mind, and maintained for a short period by delusion, terror, corruption & every artifice which those who held the power & resources of the nation could put into exercise: yet the people soon corrected themselves, and brought things back to their course by the regular exercise of their elective franchise. we are reducing our government to the original simplicity of it’s forms, suppressing offices useless to the public and created only to increase the patronage & strength of the Executive beyond the controul of the Legislative branch of the government. we have reduced our military to small garrisons of a company or two for our posts, & our navy to what is merely necessary to act in the mediterranean. these economies have enabled us to repeal all our internal taxes, reserving only those on commerce, which besides supporting the government enable us to consecrate 7,300,000. D. a year to the discharge of our public debt which it will extinguish in 17. years. our predecessors you know had added to it from 5. to 10. millions. we have restored our judiciary to what it was while justice & not federalism was it’s object; our alien-law is made again what it was before nearly; the sedition law expired, and will be marked by the formal censure of the constituted authorities. the main body of our citizens are come back to one mind in all the states South of those of New England; and even of these Rhode island and Vermont have joined us, and New Hampshire has been within a very small number of votes of manifesting the same in the choice of their governor. in Massachusets the progress is slower. federalism still triumphs there, and is yet more strong in Connecticut. the empire of the priesthood over those states is the cause of their slow recovery from their delusions. but they advance, because they are essentially with their fellow citizens of the other states. we have now 12. republican governors, and of the 4. others, 3 are obliged to neutralize themselves, one only (of Connecticut) acting decidedly on his old principles. the leaders of the quondam party however become more bitter as they are more impotent; they fill their newspapers with falsehoods, calumnies & audacities far beyond any thing you witnessed while here, and happily these vehicles, like the flues of our chimnies, give an innocent conveyance and discharge to smoke & vapours which might be dangerous if pent up in their bowels. we are going fairly through the experiment whether freedom of discussion, unaided by coercion, is not sufficient for the propagation & protection of truth, and for the maintenance of an administration pure and upright in it’s actions and views. no one ought to feel under this experiment, more than myself. Nero wished all the necks of Rome united in one, that he might sever them at a blow. so our ex-federalists, wishing to have a single representative of all the objects of their hatred, honour me with that post, and exhibit against me such atrocities as no nation has ever before heard or endured. I shall protect them in the right of lying and calumniating, and shall go on to merit the continuance of it, by pursuing steadily my object of proving that a people, easy in their circumstances as ours are, are capable of conducting themselves under a government founded not in the fears & follies of man, but on his reason, on the predominance of his social over his dissocial passions, so free as to restrain him in no moral right, and so firm as to protect him from every moral wrong, which shall leave him in short in possession of all his natural rights; nothing being more demonstrable than that he has no natural right in opposition to his social duties. this is the object now nearest to my heart. I am too old to do more than set it into motion, and leave it to those whom the virtue of our people shall hereafter call to their affairs to go on with & establish it’s success. an important means of giving free course to this experiment is to keep Europe and it’s quarrels at a distance. on this subject we are not without some uneasiness: but I hope that wise calculations on that side the Atlantic will dissipate our inquietudes and leave our relations with them in their present state. I count greatly on the wisdom of your chief. but on this subject it is not for me to speak.—I rejoice to hear that your situation is agreeable. no one wishes a continuance of it more sincerely than I do: nor can any one with more truth assure you of his respectful & sincere affection and attachment. let me hear from you freely, all obstacles being now removed.
            Th: Jefferson
          